Tom Glaze, Justice, dissenting. To my knowledge, this court has never upheld a trial court’s taking jurisdiction to hear a case when no complaint has been filed or action has been commenced. Here, the State repeatedly objected to the trial court taking jurisdiction in this case without something first having been filed with the court. To permit the trial court’s actions and decision in this matter eviscerates the basic requirements of this court’s rules of procedure. Therefore, I dissent. This rather unusual case began on July 16, 1996, when David Batts allegedly was in a vehicle when he shot at another car and struck a postal truck. On the same date, Batts was arrested, and the municipal court held a reasonable cause hearing. Upon conclusion of the hearing, the municipal judge found Batts’s charge involved a felony offense, the discharge of a firearm from a vehicle, Ark. Code Ann. § 5-74-107 (Repl. 1993). The judge then set Batts’s bond at $50,000, but reduced it to $25,000 the next day. No further action is shown to have been requested or taken in the municipal court. The next set of events began on September 16, 1996, when Batts’s parents showed up at the Pulaski County Courthouse, and for some reason, went direcdy to Pulaski County Circuit Court Judge Marion H. Humphrey. In other words, the parents filed no pleadings in the clerk’s office, and they had no attorney. Nonetheless, the parents asked Judge Humphrey to help them find some information concerning David Batts’s case, and complained that their son should be in school, but instead was in jail. The judge accommodated the parents by contacting the prosecuting attorney’s office and requesting that office to appear in his court the next day. The judge also asked the prosecutor’s office to check to see if Batts had a prior record. On September 17, 1996, Judge Humphrey, over the State’s objection, conducted a hearing concerning Batts’s case even though no complaint had been filed, and no attorney was present to represent Batts or the parents. The deputy prosecutor informed the court he could not, as yet, determine if Batts had a prior record, but related that Batts had given a statement, admitting to the July 16 shooting incident for which he was arrested. The deputy prosecutor further related his office had received the municipal court file on Batts on August 19, 1996, and while the State tries to file such felony cases in circuit court within thirty days of a municipal court proceeding, it had not yet done so in the Batts case. The deputy prosecutor said that his office would likely charge Batts with the unlawful discharge of a firearm count and terroristic threatening, since Batts’s shot had hit the postal truck when the truck was occupied. Judge Humphrey voiced concern over Batts being only sixteen years old, his not being in school, and his sitting in jail when no charge had been filed in circuit court. The judge asked Batts’s parents if they were able to make any kind of bond, and subsequently he reduced Batts’s bond to $7,500. At the hearing’s end, the deputy prosecutor again objected because nothing had ever been filed giving the trial court jurisdiction. The State filed its original action in our court requesting this court issue a writ of prohibition vacating the circuit judge’s order reducing Batts’s bond. The State continues its objection, stating Batts had never filed a complaint with the circuit court, therefore, the circuit judge had no authority or jurisdiction to enter an order. Rule 3 of this court’s rules of civil procedure establishes that a civil action is commenced by filing a complaint with the clerk of the proper court who shall note thereon the date and precise time of filing. Upon filing of the complaint, the clerk issues a summons forthwith, and that summons is to be served on the defendant under ARCP Rule 4. If the defendant is not served within 120 days, the action is dismissed unless the time for service is extended. These fundamental rules were altogether ignored in this case. In sum, no action has ever been filed or summons served so as to commence this matter in Judge Humphrey’s court. Therefore, the judge had no authority to conduct proceedings concerning Batts’s case. This court’s willingness to permit the circuit court to ignore this court’s rules of civil procedure has caused it to err in its review of the trial court’s order. For example, the majority court states the Pulaski County Circuit Court does not wholly lack subject-matter jurisdiction, yet this court’s settled rule is that jurisdiction is tested on the pleadings. Springdale Sch. Dist. v. Jameson, Judge, 274 Ark. 78, 621 S.W.2d 860 (1981). In the present case, no pleadings have been filed, so how is this appellate court to decide the jurisdictional issue? If pleadings had been filed below, the parties would have been required to establish the factual and legal issues regarding the municipal court’s and circuit court’s jurisdiction involving reasonable cause hearings and bond issues. The State was never afforded the opportunity to respond to Batts’s complaint because none was filed. Batts’s counsel on appeal complains the State should have filed its charges earlier in circuit court, but if that was Batts’s complaint, he could have properly filed a complaint asking a writ of mandamus issue against the State compelling it to exercise its discretion and file charges against Batts. Or, Batts could have requested the municipal court to give him another reduction, since that court willingly gave him one earlier. At the very least, Batts was required to file his complaint, setting out his allegations and grievances, in the circuit court clerk’s office, so the clerk could properly assign the case to a circuit judge for immediate action, if requested. By its decision today, this court authorizes a procedure which allows parties to circumvent our court rules and permits them to select a judge they think might afford them relief. Such forum shopping should be forbidden by this court, not encouraged.